Case 2:14-cv-04274-SRC-CLW Document 198 Filed 12/05/19 Page 1 of 4 PageID: 9961
Case 2:14-cv-04274-SRC-CLW Document 198 Filed 12/05/19 Page 2 of 4 PageID: 9962


Charles M. Lizza                                 Liza M. Walsh
William C. Baton                                 Eleonore Ofosu-Antwi
Sarah A. Sullivan                                WALSH PIZZI O’REILLY FALANGA LLP
SAUL EWING ARNSTEIN & LEHR LLP                   Three Gateway Center
One Riverfront Plaza, Suite 1520                 100 Mulberry Street, 15th Floor
Newark, NJ 07102-5426                            Newark, NJ 07102
(973) 286-6700                                   (973) 757-1011
clizza@saul.com                                  lwalsh@walsh.law
                                                 eofosuantwi@walsh.law
Attorneys for Plaintiffs
Helsinn Healthcare S.A.,                         Attorneys for Defendant
Helsinn Advanced Synthesis S.A.,                 Teva Pharmaceuticals USA, Inc. and
Helsinn Birex Pharmaceuticals Ltd.,              Teva Pharmaceuticals Industries Ltd.
Helsinn Therapeutics (U.S.) Inc., and
Eisai Inc.


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 HELSINN HEALTHCARE S.A., HELSINN
 ADVANCED SYNTHESIS S.A., HELSINN
 BIREX PHARMACEUTICALS LTD.,
 HELSINN THERAPEUTICS (U.S.), INC., and              Civil Action No. 14-4274 (SRC)(CLW)
 EISAI INC.,                                         (Consolidated)
                        Plaintiffs,

                v.
                                                     (Filed Electronically)
 TEVA PHARMACEUTICALS USA, INC.
 and TEVA PHARMACEUTICAL
 INDUSTRIES, LTD.,
                        Defendants.



                                           DISMISSAL ORDER

        This action for patent infringement (the “Litigation”) has been brought by Helsinn

 Healthcare S.A., Helsinn Advanced Synthesis S.A., Helsinn Birex Pharmaceuticals Ltd., Helsinn

 Therapeutics (U.S.), Inc., and Eisai Inc., (collectively, “Plaintiffs”) against Defendants Teva

 Pharmaceuticals USA, Inc. and Teva Pharmaceutical Industries, Ltd., (collectively, “Teva” or
Case 2:14-cv-04274-SRC-CLW Document 198 Filed 12/05/19 Page 3 of 4 PageID: 9963


 “Defendants”) for alleged infringement of United States Patent No. 8,729,094 (the “Helsinn

 Patent”).

        Plaintiffs and Teva now consent to this Dismissal Order and

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

        1.      All claims presented by Plaintiffs in the Litigation are hereby dismissed without

 prejudice and without costs, disbursements, or attorneys’ fees to any party.

        2.      This court retains jurisdiction over Plaintiffs and Teva for purposes of enforcing

 this Dismissal Order.




                                                -2-
Case 2:14-cv-04274-SRC-CLW Document 198 Filed 12/05/19 Page 4 of 4 PageID: 9964


 SO STIPULATED:

 Date: December 5, 2019


 By:                                             By: s/ Liza M. Walsh
       Charles M. Lizza                              Liza M. Walsh
       William C. Baton                              Eleonore Ofosu-Antwi
       Sarah A. Sullivan                             WALSH PIZZI O’REILLY FALANGA LLP
       SAUL EWING ARNSTEIN & LEHR LLP                Three Gateway Center
       One Riverfront Plaza, Suite 1520              100 Mulberry Street, 15th Floor
       Newark, NJ 07102-5426                         Newark, NJ 07102
       (973) 286-6700                                (973) 757-1011
       clizza@saul.com                               lwalsh@walsh.law
                                                     eofosuantwi@walsh.law
       Of Counsel:
                                                      Of Counsel:
       Joseph M. O’Malley, Jr.
       Eric W. Dittmann                               George C. Lombardi
       Isaac S. Ashkenazi                             WINSTON &STRAWN LLP
       Young J. Park                                  35 West Wacker Drive
       Maria C. Nunez                                 Chicago, IL 60601
       PAUL HASTINGS LLP                              glombardi@winston.com
       200 Park Avenue
       New York, NY 10166                             Jovial Wong
       (212) 318-6000                                 Zachary B. Cohen
                                                      WINSTON &STRAWN LLP
       Attorneys for Plaintiffs                       1700 K Street
       Helsinn Healthcare S.A.,                       Washington, DC 20006
       Helsinn Advanced Synthesis S.A.,               jwong@winston.com
       Helsinn Birex Pharmaceuticals Ltd.,            zcohen@winston.com
       Helsinn Therapeutics (U.S.) Inc., and
       Eisai Inc.                                     Attorneys for Defendant
                                                      Teva Pharmaceuticals USA, Inc. and
                                                      Teva Pharmaceuticals Industries Ltd.

 SO ORDERED:

 This ________ day of ______________, 2019

                                                     ____________________________________

                                                     Hon. Stanley R. Chesler, U.S.D.J.




                                               -3-
